DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. Fig. 12 of Wang discloses the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN109742117A, published 5/10/2019 (provided with IDS received 11/18/2020) using English translation provided by the Examiner, hereafter referred to as Wang.

    PNG
    media_image1.png
    457
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    462
    733
    media_image2.png
    Greyscale


Regarding claim 1, fig. 12 of Wang discloses a display substrate having a display area and a peripheral area (figs. 1 and 12 – region 51, 52 and side area of 100), comprising: 
a base substrate 10; 
a plurality of light emitting elements 42 on the base substrate and in the display area; 
an encapsulating layer (a second inorganic film – see page 9 of English translation, which shown as 62 in fig. 14) on a side of the plurality of light emitting elements distal to the base substrate to encapsulate the plurality of light emitting elements; 
an insulating layer 421 (below left and right 70) between the encapsulating layer (the second inorganic film) and the base substrate 10; 
a first barrier wall 51/423 in the peripheral area and on a side of the insulating layer 30 away from the base substrate, the first barrier wall forming a first enclosure substantially surrounding a first area; and 
a crack prevention layer 70 in an angled space between a lateral side of the first barrier wall and a surface of the insulating layer 30;
wherein the first barrier wall 51/423 comprises a first lower portion 51 in contact with the insulating layer 30 and a first upper portion 423 on a side of the first lower portion 51 away from the insulating layer; 
a first lateral side of the first lower portion 51 forms a first angled space with a surface of the insulating layer 30; 
a second lateral side of the first lower portion 51 forms a second angled space with the surface of the insulating layer 30; 
the crack prevention layer 70 comprises a first crack prevention sub-layer 70 (on one side) in the first angled space and a second crack prevention sub-layer 70 (on the other side opposite the one side) in the second angled space; 
the first crack prevention sub-layer 70 is in direct contact with the insulating layer 421 and in direct contact with the first lower portion;
and the second crack prevention sub-layer 70 is in direct contact with the insulating layer 421 and in direct contact with the first lower portion.

Regarding claim 2, fig. 12 of Wang discloses wherein 
an orthographic projection of the first upper portion on the base substrate covers an orthographic projection of the first lower portion on the base substrate. 

Regarding claim 3, fig. 12 of Wang discloses wherein the first crack prevention sub-layer completely covers the first lateral side of the first lower portion; and the second crack prevention sub-layer completely covers the second lateral side of the first lower portion.

Regarding claim 4, fig. 12 of Wang discloses wherein a side (total top side of 423) of the first upper portion away from the base substrate is wider than a side (half of bottom side) of the first upper portion closer to the base substrate; and a side of the first lower portion (top  half portion of 51) away from the base substrate is wider than a side of the first lower portion (bottom half portion of 51) closer to the base substrate.

Regarding claim 5, fig. 12 of Wang discloses wherein a cross-section of the first barrier wall along a plane perpendicular to the insulating layer along a direction from the first lateral side to the second lateral side has a substantially inverted trapezoidal shape.

Regarding claim 6, fig. 12 of Wang discloses wherein the first lower portion, the first crack prevention sub-layer, and the second crack prevention sub-layer together forms a structure having a side away from the base substrate narrower than a side closer to the base substrate.

Regarding claim 10, fig. 14 of Wang discloses wherein the inorganic blocking layer 61 completely covers, without cracks, lateral sides of a structure (interface between them) formed by the first barrier wall and the crack prevention layer together.

Regarding claim 14, fig. 12 of Wang discloses further comprising a second barrier wall 52 in the peripheral area and on a side of the insulating layer away from the base substrate, the second barrier wall forming a second enclosure substantially surrounding a second area.

Regarding claim 15, figs. 1 and 12 of Wang discloses wherein the first enclosure substantially surrounds a window region 100 of the display substrate; and the display substrate has an aperture (hole of 100) extending through the window region for installing an accessory therein.

Regarding claim 16, fig. 12 of Wang discloses a display apparatus, comprising the display substrate of claim 1, and one or more integrated circuits 20 connected to the display substrate.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 7, fig. 12 of Wang does not discloses wherein a maximum height of the first crack prevention sub-layer relative to the surface of the insulating layer is no more than half of a maximum height of the first barrier wall relative to the surface of the insulating layer; and a maximum height of the second crack prevention sub-layer relative to the surface of the insulating layer is no more than half of a maximum height of the first barrier wall relative to the surface of the insulating layer.
Note that the difference between the claimed invention and the Wang device is the shape of the crack prevention sub-layer, which is described by the height as claimed.   
Although the Wang device does not teach the exact shape of the crack prevention sub-layer, which is described by the height as claimed by Applicant, the shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the support means is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing support for crack prevention.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.	

Regarding claim 8, Wang discloses wherein forming the crack prevention layer (70) comprises:
forming a photoresist material layer on a side of the first barrier wall away from the base substrate (page 8); and patterning the photoresist material layer to form the crack prevention layer (page 8).
 	Wang does not explicitly disclose wherein the first barrier wall comprises a negative photoresist material; and the crack prevention layer comprises a positive photoresist material.
However, note that positive resists form an indene carboxylic acid during exposure making them soluble in aqueous alkaline solutions. Therefore, positive resists develop where they have been exposed, while the unexposed areas remain on the substrate.  Negative resists cross-link after exposure and a subsequent baking step, while the unexposed part of the resist is dissolved in the developer
 The crosslinking makes the resist thermally stable, so even elevated temperatures will not deteriorate the resist. Note forming the barrier can be done with negative to crosslink and form the barrier wall and the positive resist can be formed after the barrier wall and portion of positive resist not expose below the barrier will remain to form the crack preventing layer.
As such it would have been obvious to one of ordinary skill in the art to form a display substrate of Wang comprising wherein the first barrier wall comprises a negative photoresist material; and the crack prevention layer comprises a positive photoresist material to form barrier wall with crack preventing as shown in Wang structure.

Regarding claim 9, fig. 14 of Wang discloses further comprising an inorganic blocking layer (portion of 61 on the peripheral area) covering the first barrier wall and the crack prevention layer; wherein the inorganic blocking layer 61 is on a side of the first barrier wall and the crack prevention layer away from the insulating layer;  the inorganic blocking layer (portion of 61 on the peripheral area)  is limited in the peripheral area; and the inorganic blocking layer is in direct contact with the first barrier wall (with top of 423), the crack prevention layer 70, and the insulating layer 421.
Wang does not explicitly disclose that the inorganic blocking layer completely covering the first barrier wall and the crack prevention layer.
However, it would have been obvious to form a device of Wang the inorganic blocking layer completely covering the first barrier wall and the crack prevention layer in order to completely protect the first barrier wall and the crack prevention layer against moisture and damage to the device.

Regarding claim 12, fig. 14 of Wang discloses wherein at least one inorganic sub-layer (portion 62) of the encapsulating layer extends from the display area into the peripheral area; and the at least one inorganic sub-layer of the encapsulating layer is on a side of the inorganic blocking layer away from the base substrate (portion of 62 in peripheral area is on a side of 62 in the display area).
As such it would have been obvious to form a device of fig. 12 of Wang further comprising wherein at least one inorganic sub-layer of the encapsulating layer extends from the display area into the peripheral area; and the at least one inorganic sub-layer of the encapsulating layer is on a side of the inorganic blocking layer away from the base substrate such as taught by Wang fig. 14 in order to provide protection against moisture and other contaminants.

Regarding claim 13, fig. 14 of Wang disclose wherein the at least one inorganic sub-layer (portion of 62 in peripheral) of the encapsulating layer 62 completely covers, without cracks, a portion of the inorganic blocking layer 61 covering the lateral sides of a structure formed by the first barrier wall and the crack prevention layer together.
As such it would have been obvious to form a device of fig. 12 of Wang further comprising wherein the at least one inorganic sub-layer of the encapsulating layer completely covers, without cracks, a portion of the inorganic blocking layer covering the lateral sides of a structure formed by the first barrier wall and the crack prevention layer together such as taught by Wang fig. 14 in order to provide protection against moisture and other contaminants.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829